Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are pending. Claims 1-2 and 10 are withdrawn. Applicants on 10/15/21 in response to the office action of 7/15/21 amended claims 3. Claims 3-9 are for examination.
Applicants’ argument submitted on 10/15/21 is considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claim objection
Claim 3 is objected for reciting The method. It should be A method. Correction is required.

Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and depending claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 3  is  indefinite in reciting: “ the method of enabling 
Claim 3 is indefinite in reciting “ each gene”. What or which is or are the each gene.  It lack antecedent basis.
Claim 3 is indefinite in reciting “a sequence of the mcy gene cluster can be obtained from GenBank with accession number No. AF183408.1”. It is unclear  what is the purpose of obtaining a sequence of the mcy gene cluster from GenBank with accession number No. AF183408 in the process step of the claim. Clarity is required.
Claim 3 is indefinite in reciting “a sequence of the mcy gene cluster can be obtained from GenBank with accession number No. AF183408.1. GenBank accession number No. is not constant, it can be varied or may be deleted. Applicants is required to assign the SEQ ID NO:  for the accession number No. Correction is required.

Conclusion

Claims 3-9 are rejected no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652